FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 RUSSELL P. BARTLETT,                        No. 16-35631
                Plaintiff-Appellant,
                                               D.C. No.
                   v.                       4:15-cv-00004-
                                                 SLG
 LUIS A. NIEVES, in his personal
 capacity; BRYCE L. WEIGHT,
 in his personal capacity,                      ORDER
                Defendants-Appellees.


                    Filed June 13, 2019

    On Remand from the United States Supreme Court

   Before: Kim McLane Wardlaw, Richard R. Clifton,
           and John B. Owens, Circuit Judges.


                          ORDER

   Pursuant to the opinion of the United States Supreme
Court dated May 28, 2019, the case is remanded to the district
court for further proceedings consistent with the Supreme
Court’s opinion.

   IT IS SO ORDERED.